          Case 1:19-cv-09155-ER Document 17 Filed 12/05/19 Page 1 of 1




                                                                            Marjorie J. Peerce
                                                                            Tel: 646.346.8039
                                                                            Fax: 212.223.1942
                                                                            peercem@ballardspahr.com




December 5, 2019

By Electronic Filing

Honorable Edgardo Ramos
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

Re:    People of the State of New York v. Pennsylvania Higher Education Assistance Agency
       d/b/a FedLoan Servicing and American Education Services, 19-cv-9155

Dear Judge Ramos:

We write on behalf of defendant Pennsylvania Higher Education Assistance Agency (“PHEAA”)
to request an adjournment of the pre-motion conference scheduled for December 18, 2019 at 10:30
a.m. (Dkt. No. 16.) I will be out of town on December 18, as will my partner John Grugan, who
is lead counsel for PHEAA in this matter. (Mr. Grugan’s pro hac vice application is sub judice).
This is PHEAA’s first request for an adjournment of the pre-motion conference. Counsel for the
People of the State of New York do not oppose PHEAA’s request for an adjournment.

Counsel for both parties are available on December 19 or December 23, 2019 for the pre-motion
conference if the Court has availability on either date. We are of course available to answer any
questions Your Honor may have.

Respectfully submitted,

/s/ Marjorie J. Peerce

Marjorie J. Peerce


MJP/mm

cc:    Jane M. Azia, Esq. (by ECF)
       Carolyn M. Fast, Esq. (by ECF)
       Sarah E. Trombley, Esq. (by ECF)
